Title: To James Madison from Thomas Leiper, 6 October 1808
From: Leiper, Thomas
To: Madison, James



Dear Sir
Philada. October 6th. 1808.

Your letter of the 20th. August, came duly to hand and the appointment of General Steele to the Collectorship has given satisfaction I believe to every real republican in the State and we have added another feather to his Cap by electing him commandant of the Legion which puts him in possession of all the proffits and honors of the late General Shee and I have no doubt but he will make use of them to a better account for the Republican interest than his predecessor.  My reason for writing you respecting your Crop of Tobacco proceeded entirely from the uncertainty of procuring the first Crops at Richmond for at the very time I wrote Colonel Robt. Gamble had ship’t me an Invoice of Twenty Three Hhds, on my account which made up about 200 within the year and had he not obliged me to go into the market here the quantity might have been three Hundred  As not One of these Hhds was of the first quality I insisted they should be sold for his account as they were not ship’t agreeable to order but after many ifs & ands we agreed they should be sold and the loss divided which amounted to One Hundred and Fifty Dollars.  I verily believe the merchants of Richmond & Manchester have entered into an agreement to ship off all the first Crops and to send only the Second Qualities to the manufacturers on the Continent.  The merchants of Richmond which chiefly consist of English, Scots & Irish I beleive I should be correct if I said they would if they had it in their power reduce the whole of our manufactures to Pitts standard.  I am always purchasing Tobacco but I am seldom in immediate want which is my case at present but when the price come up to your standard please to inform me or if any of your neighbours on the S W Mountain whose lands are fresh I will purchase of them also for I know it as the country that produces the best.  Your Mr. Smith I am informed has published that your Election as it respects Pennsylvania is doubtfull  This he must have had from some Tory for their is not a Whig in the State but what believes your Election Certain.  I am with respect & esteem Dear Sir Yours very Sincerely

Thomas Leiper


P S  I must mention that I have just receive an Invoice of Nine Hhds very much to my liking from Colonel Gamble without orders  Perhaps our correspondence lately may in future produce better Tobacco

